DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first collecting module”, “a first calculation module”, “a determining module”, “an identifying module”, “an obtaining sub-module”, “a fitting sub-module”, “a first determining sub-module”, “a first calculating sub-module”, “an identifying sub-module”, “a second determining sub-module”, “a first determining unit”, “a first calculating unit”, “an auxiliary line generating unit”, “a second determining unit”, “a third determining sub-module”, “a prompting module”, “a second collecting module”, “a correcting module”, “a second calculating module”, “a second calculating sub-module”, “a fourth determining sub-module”, “a second calculating unit”, “a third calculating unit”, and “a normalizing process unit” in claims 14-20 and 22-25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 27 is drawn to a computer readable medium having stored thereon a computer program, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fail(s) to fall within a statutory category of invention. Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable medium to being statutory would be acceptable.
A claim directed to a computer readable medium having stored thereon a computer program is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, which are non-statutory as noted, infra.
A claim directed to a computer program itself, a signal, a carrier wave, or a data structure is non-statutory because it is not:
a process occurring as a result of executing the program, or 
a machine programmed to operate in accordance with the program, or
a manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or 
a composition of matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 14, 15, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (US 2014/0133711).
Regarding claim 1: 
Abe discloses a fingerprint identification method, comprising: 
collecting a to-be-identified fingerprint image of a to-be-identified fingerprint (see Fig. 4, step S101); 
calculating an image correlation between the to-be-identified fingerprint image and a standard fingerprint image, wherein the standard fingerprint image is a fingerprint image collected from a standard fingerprint (see Fig. 5; step S203; the steps in Fig. 4 is performed in step S202; the registered biometric information is a standard fingerprint image); and 
determining whether the to-be-identified fingerprint is consistent with the standard fingerprint according to the image correlation (see Fig. 5, step 204).
Regarding claim 2: 
Abe discloses the fingerprint identification method according to claim 1, further comprising: 
identifying whether the to-be-identified fingerprint belongs to a first type of fingerprint according to an image information and/or an environment parameter of the to-be-identified fingerprint image, before calculating the image correlation between the to-be-identified fingerprint image and the standard fingerprint image (see Fig. 4, step S104; when Qav is less than Thqm (i.e., No at step S104), it is determined that the fingerprint image is a first type of fingerprint (i.e., a type of fingerprint image that needs correction)) ; and 
calculating the image correlation between the to-be-identified fingerprint image and the standard fingerprint image, if it is identified that the to-be-identified fingerprint belongs to the first type of fingerprint (see Fig. 5, step S203; the degree of similarity is performed after step S202 (i.e., all the steps in Fig. 4)).
Regarding claims 14 and 15: 
Claims 14 and 15 recite similar limitations as claims 1 and 2, respectively.  Hence, claims 14 and 15 are rejected under the same reasons as discussed above in claims 1 and 2, respectively.  Please see Figs. 1 and2 of Abe for a first collecting module (information acquisition unit 4), a first calculating module (quality evaluation unit 11), a determination module (authentication determination unit 18), and identifying module (determination unit 16). 
Regarding claim 27: 
Abe discloses a storage medium (see paragraph 24), having stored thereon computer instructions, wherein the computer instructions are executed to perform steps of the fingerprint identification method according to claim 1 (see claim 1 above).
Regarding claim 28: 
Abe discloses a terminal (see Fig. 1), comprising a memory and a processor (see Fig. 1, storage unit 5 and processing unit 6), wherein the memory has stored thereon computer instructions executable on the processor, and the computer instructions are executed by the processor to perform steps of the fingerprint identification method according to claim 1 (see claim 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Zhang et al. (US 2020/0202105; hereinafter Zhang).
Regarding claim 7: 
Abe discloses all the features in claim 2.  However, Abe does not disclose the fingerprint identification method, wherein identifying whether the to-be-identified fingerprint belongs to the first type of fingerprint according to the environment parameter of the to-be-identified fingerprint image comprises: determining the to-be-identified fingerprint belongs to the first type of fingerprint if the environment parameter is smaller than a second preset threshold.
In the same field of endeavor, Zhang discloses a fingerprint identification method, wherein identifying whether the to-be-identified fingerprint belongs to the first type of fingerprint according to the environment parameter of the to-be-identified fingerprint image comprises: 
determining the to-be-identified fingerprint belongs to the first type of fingerprint if the environment parameter is smaller than a second preset threshold (see paragraph 50; the semiconductor fingerprint sensor detects the to-be-identified fingerprint that belongs to the first type of fingerprint).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Abe such that wherein identifying whether the to-be-identified fingerprint belongs to the first type of fingerprint according to the environment parameter of the to-be-identified fingerprint image comprises: determining the to-be-identified fingerprint belongs to the first type of fingerprint if the environment parameter is smaller than a second preset threshold, as taught by Zhang.  One of ordinary skill in the art would have been motivated to do this because the sensor for fingerprint unlocking may be determined according to a humidity of a screen, thereby ensuring stability of fingerprint unlocking and further improving a user experience (see Zhang, Abstract). 
Regarding claim 8: 
Abe and Zhang disclose all the features in claim 7.  Zhang further discloses he fingerprint identification method, wherein the environment parameter is selected from a temperature and a humidity (see paragraph 50).
The motivation to combine Abe and Zhang is provided in claim 7 above.
Regarding claims 20 and 21: 
Claims 20 and 21 recite similar limitations as claims 7 and 8, respectively.  Hence claims 20 and 21 are rejected under the same reasons as discussed above in claims 7 and 8.  
Claims 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Wang et al. (US 2019/0370526; hereinafter Wang).
Regarding claim 9: 
Abe discloses all the features in claim 2.  Abe further discloses the fingerprint identification method comprising: 
correcting the to-be-identified fingerprint image according to the auxiliary to-be-identified fingerprint image (see Fig. 4; at step S113, the process is return to step S106 for further correction); and 
calculating the image correlation between the corrected to-be-identified fingerprint image and the standard fingerprint image (see Fig. 5; step S203).
Abe does not disclose the fingerprint identification method comprising: 
sending a prompt information for prompting to collect an auxiliary to-be-identified fingerprint image of the to-be-identified fingerprint, if it is identified that the to-be-identified fingerprint belongs to the first type of fingerprint , before calculating the image correlation between the to-be-identified fingerprint image and the standard fingerprint image; and 
collecting the auxiliary to-be-identified fingerprint image of the to-be-identified fingerprint. 
In the same field of endeavor, Wang discloses a fingerprint identification method, comprising: 
sending a prompt information for prompting to collect an auxiliary to-be-identified fingerprint image of the to-be-identified fingerprint, if it is identified that the to-be-identified fingerprint belongs to the first type of fingerprint, before calculating the image correlation between the to-be-identified fingerprint image and the standard fingerprint image (see Figs. 1 and 6; when the first input touch determines that the fingerprint image is from a dry finger (i.e., a first type of fingerprint), the system prompts the user to input another touch input for fingerprint identification); 
collecting the auxiliary to-be-identified fingerprint image of the to-be-identified fingerprint (see Fig. 6; when user re-enter another touch input by pressing on the fingerprint sensor again). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Abe to further sending a prompt information for prompting to collect an auxiliary to-be-identified fingerprint image of the to-be-identified fingerprint, if it is identified that the to-be-identified fingerprint belongs to the first type of fingerprint , before calculating the image correlation between the to-be-identified fingerprint image and the standard fingerprint image; and collecting the auxiliary to-be-identified fingerprint image of the to-be-identified fingerprint.  One of ordinary skill in the art would have been motivated to do this because relatively accurate touch adjustment prompt can be provided for the user according to the actual pressing condition of the user, which is beneficial to improving the adjustment efficiency of the touch operation and the fingerprint collection efficiency (see Wang, paragraph 91). 
Regarding claim 22: 
Claim 22 recites similar limitations as claim 9. Hence, claim 22 is rejected under the same reasons as discussed above in claim 9. 
Allowable Subject Matter
Claims 3-6, 10-13, 16-19 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 3, none of the reference of record alone or in combination discloses or suggests the fingerprint identification method according to claim 2, wherein identifying whether the to-be-identified fingerprint belongs to the first type of fingerprint according to the image information of the to-be-identified fingerprint image comprises: obtaining gray values of pixels at a plurality of preset positions in the to-be-identified fingerprint image; fitting the gray values of the pixels at the plurality of preset positions to identify whether a periodically changing curve can be obtained; and determining the to-be-identified fingerprint belongs to the first type of fingerprint if it is identified that the periodically changing curve cannot be obtained.
Claims 4-6 depend from claim 3.  
In regards to claim 10, none of the reference of record alone or in combination discloses or suggests the fingerprint identification method according to claim 1, wherein calculating the image correlation between the to-be-identified fingerprint image and the standard fingerprint image comprises: calculating an image correlation of the to-be-identified fingerprint image and at least one offset image of the standard fingerprint image respectively; and determining an image correlation having a maximum value as the image correlation between the to-be-identified fingerprint image and the standard fingerprint image.
Claims 11-13 depend from claim 10.  
Claims 16-19 and 23-26 recite similar limitations as claims 3-6 and 11-13, respectively.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirokawa (US 2019/0266373) is cited to show a fingerprint processing device that detects the ridge line quality of a fingerprint image. 
Kim et al. (US 2019/0188448) is cited to show a fingerprint verification device that detects a quality of first condition and quality of second condition of an image obtained. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625